Title: From Benjamin Franklin to John Walter, 17 April 1784
From: Franklin, Benjamin
To: Walter, John



Sir,
Passy April 17. 1784

I have received a Book for which I understand I am obliged to you, the Introduction to Logography.— I have read it with Attention, and as far as I understand it am much pleas’d with it. I do not perfectly comprehend the Arrangement of his Cases; but the Reduction of the Number of Pieces, by the Roots of Words and their different Terminations is extreamly ingenious; and I like much the Idea of cementing the Letters, instead of casting Words or Syllables, which I formerly attempted and succeeded in, having invented a Mould and Method by which I could in a

few Minutes form a Matrice and adjust it, of any Word in any Fount at pleasure, and proceed to cast from it. I send inclosed a Specimen of some of my Terminations, and would willingly instruct Mr. Johnson in the Method if he desired it, but he has a better.— He mentions some Improvements of Printing that have been proposed, but takes no Notice of one published here at Paris in 1776; so I suppose he has neither seen nor heard of it. It is in a Quarto Pamphlet, intitled, Nouveau Systéme typographique, ou Moyen de diminuer de moitié, dans toutes les Imprimeries de l’Europe le travail et les frais de Composition, de Correction et de Distribution; découvert en 1774 par Madame de ***. Frustra fit per plura quod potest fieri per pauciora. A Paris de L’lmprimerie Royale. M.DCC.LXXVI.— It is dedicated to the King, who was at the Expence of the Experiments. Two Commissaries were named to examine and render an Account of them; they were M. Desmarets of the Academy of Sciences, and M. Barbou an eminent Printer. Their Report concludes thus—“Nous nous contenterons de dire ici que M. de St. Paul a rempli les Engagemens qu’il avoit contractés avec le Gouvernement; que ses Experiences projetées ont été conduites avec beaucoup de Méthode et d’Intelligence de sa part; & que par des calculs longs et pénibles, qui sont le fruit d’un grand nombre de combinaisons raisonnées, il en a deduit plusieurs résultats qui meritent d’etre proposés aux Artistes, & qui nous paroissent propres à éclairer la pratique de L’Imprimerie actuelle, et à en abréger certainement les procédées. … Son projet ne peut que gagner aux contradictions qu’il essuiera sans doute, de la part des gens de l’Art. A Paris le 8 Janvier 1776.”— The Pamphlet consists of 66 Pages containing a Number of Tables, of Words and Parts of Words, Explanations of those Tables, Calculations, answers to Objections, &c. I will endeavour to get one to send you if you

desire it. Mine is bound up with others in a Volume. It was after seeing this Piece that I cast the Syllables I send you a sample of. I have not heard that any of the Printers here make at present the least Use of the Invention of Madame de ***. You will observe that it pretended only to lessen the Work by one half; Mr. Johnson’s Method lessens it three fourths. I should be glad to know with what the Letters are cemented. I think cementing better than casting them together, because if one Letter happens to be battered, it may be taken away and another cemented in its Place.— I received no Letter with the Pamphlet. I am Sir, Your most obedient humble Servant

(sign’d) B. Franklin
Mr. Walter

